        Case 1:10-cv-02250-ESH Document 339 Filed 07/07/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IVY BROWN, et al.,                                )
                                                   )
                       Plaintiffs,                 )
                                                   )
               vs.                                 )       Civil Action No. 10-2250 (ESH)
                                                   )
 THE DISTRICT OF COLUMBIA,                         )
                                                   )
                       Defendant.
                                                   )

                                 NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of the following plaintiffs’

counsel in the above-captioned case:


                  Lyndsay Niles, DC Bar No. 1003427
                  University Legal Services–Protection & Advocacy
                  220 I Street NE #130
                  Washington, DC 20002
                  (202) 547-0198 ext. 128
                  Fax: (202) 547-2662
                  lniles@uls-dc.org


Dated: July 7, 2020                             Respectfully submitted,

                                                 /s/ Lyndsay Niles

                                                Lyndsay Niles, DC Bar No. 1003427
                                                University Legal Services–Protection &
                                                Advocacy
                                                220 I Street NE #130
                                                Washington, DC 20002
                                                (202) 547-0198 ext. 128
                                                Fax: (202) 547-2662
                                                lniles@uls-dc.org

                                                Counsel for Plaintiffs
         Case 1:10-cv-02250-ESH Document 339 Filed 07/07/20 Page 2 of 2




                             CERTIFICATE OF SERVICE


       I certify that on July 7, 2020, a true copy of the foregoing NOTICE OF

APPEARANCE was served on all counsel of record by filing with the Court’s electronic

filing system.



                                                  /s/ Lyndsay Niles
                                                 Lyndsay Niles




                                            2
